DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant has incorporated subject matter previously held as allowable into independent form.  Accordingly, the previous rejections are withdrawn.

Allowable Subject Matter
Claims 1 - 4, 6 - 12, and 14 - 16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to disclose or reasonably suggest an electronic device, as required by the instant claim.  Specifically, the prior art of record fails to disclose the limitations:
an image signal processor (ISP) including a plurality of image processing (IP) blocks and configured to process the image data, 
wherein the ISP is further configured to:
establish a first processing chain by selecting at least one IP block of the plurality of IP blocks based on specified control information comprising information on enabling/disabling a specific image effect,

divide the image data into first image data and second image data, when receiving the image data,
process the first image data by using a first group of IP blocks on the first processing chain, and
process the second image data by using a second group of IP blocks on the second processing chain, and
wherein the ISP is further configured to divide the image data into the first image data and the second image data based on depth information of the image data.

While the prior art of record does disclose a device with two image processing chains (such as Park, et al., US 20120188394 A1) and also discloses obtaining image data according to depth information (such as disclosed in Ohba, et al., US 20170109864 A1), the reference fails reasonably suggest without hindsight reasoning performing an image division according to depth such that the first processing chain is processed for the first image data at one depth specifically for enabling/disabling a specific image effect and the second processing chain is processed for the second image data at another depth.
Accordingly, the claim is considered allowable.

Claim 11 is a variant of claim 1 and is similarly considered allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwight Alex C Tejano whose telephone number is (571)270-7200.  The examiner can normally be reached on M-F 10AM-6PM with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 


/Dwight Alex C. Tejano/
Examiner
Art Unit 2698



/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698